UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32491 Coffee Holding Co., Inc. (Exact name of registrant as specified in its charter) Nevada 11–2238111 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) (718) 832-0800 (Registrant’s telephone number including area code) N/A (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. 6,272,494 shares of common stock, par value $0.001 per share, are outstanding at September 10, 2014. PAGE PART I ITEM 1– FINANCIAL STATEMENTS 3 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4 – CONTROLS AND PROCEDURES 23 PART II ITEM 1 – LEGAL PROCEEDINGS 24 ITEM 1A – RISK FACTORS 24 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4 – MINE SAFETY DISCLOSURES 25 ITEM 5 – OTHER INFORMATION 25 ITEM 6 – EXHIBITS 25 2 ITEM 1.FINANCIAL STATEMENTS COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED BALANCE SHEETS JULY 31, 2, 2013 July 31, October 31, (Unaudited) - ASSETS - CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowances of$144,000 for 2014 and 2013 Inventories Prepaid green coffee Prepaid expenses and other current assets Prepaid and refundable income taxes Deferred income tax asset TOTAL CURRENT ASSETS Machinery and equipment, at cost, net of accumulated depreciation of $3,560,119 and$3,130,902 for 2014 and 2013, respectively Customer list and relationships, net of accumulated amortization of $31,875 and $26,250 for 2014 and 2013, respectively Trademarks Goodwill Equity methodinvestments Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit Due to broker Income taxes payable - TOTAL CURRENT LIABILITIES Deferred income tax liabilities Deferred rent payable Deferred compensation payable TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Coffee Holding Co., Inc. stockholders’ equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized; no sharesissued and outstanding - - Common stock, par value $.001 per share; 30,000,000 shares authorized, 6,456,316 shares issued; 6,272,494 and 6,372,309 shares outstanding for 2014 and 2013, respectively Additional paid-in capital Retained earnings Less: Treasury stock, 183,822 and 84,007 common shares, at cost for 2014 and 2013 ) ) Total Coffee Holding Co., Inc. Stockholders’ Equity Non-controlling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended July 31, Three Months Ended July 31, NET SALES $ COST OF SALES (including $13.2 and $24.7 million of related party costs for the nine months ended July 31, 2014 and 2013, respectively. Including $4.1 and $6.3 million for the three months ended July 31, 2014 and 2013, respectively.) GROSS PROFIT (LOSS) ) OPERATING EXPENSES: Selling and administrative Officers’ salaries TOTALS INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income (Loss) income from equity investment ) Interest expense ) TOTALS ) ) ) INCOME (LOSS) BEFORE INCOME TAXES AND NON-CONTROLLING INTEREST IN SUBSIDIARIES ) ) Provision (benefit) for income taxes ) ) NET INCOME (LOSS)BEFORE NON-CONTROLLING INTEREST IN SUBSIDIARY ) ) Less: net income attributable to the non-controlling interest ) NET INCOME (LOSS) ATTRIBUTABLE TO COFFEE HOLDING CO., INC. $ $ ) $ $ ) Basic earnings per share $ $ ) $ $ ) Diluted earnings per share $ $ ) $ $ ) Dividends declared per share $ Weighted average common shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 4 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Unrealized gain on commodities ) ) Loss on equity methodinvestments Deferred rent Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Prepaid green coffee ) ) Prepaid and refundable income taxes ) Accounts payable and accrued expenses ) ) Deposits and other assets Income taxes payable ) Net cash used in by operating activities ) ) INVESTING ACTIVITIES: Proceeds from disposition of equity method investment - Purchases of machinery and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Advances under bank line of credit Principal payments under bank line of credit ) ) Purchase of treasury stock ) - Payment of dividend ) ) Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW DATA: Interest paid Income taxes paid See Notes to Condensed Consolidated Financial Statements. 5 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) Schedule of noncash investing and financing activities: Proceeds from disposition of equity method investment: Inventory received $
